948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randall E. RATLIFF, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-5589.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Randall E. Ratliff, a pro se Kentucky citizen, appeals a district court order affirming the Secretary's denial of social security disability and SSI benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Ratliff filed applications for social security disability and SSI benefits with the Secretary, alleging that he suffered from leg and foot injuries.   Following a hearing, the administrative law judge (ALJ) determined that Ratliff was not disabled, because he retained the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.


3
Ratliff then filed a complaint seeking judicial review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the defendant.   Ratliff has filed a timely appeal.   In his brief, he requests the appointment of counsel and a transcript at government expense.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we deny Ratliff's request for appointment of counsel and a free transcript and affirm the district court's judgment for the reasons set forth in that court's opinion filed on March 29, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation